DETAILED ACTION
Acknowledgements
The amendment filed 7/30/2021 is acknowledged.
Claims 22-40 are pending.
Claims 25-26, 29-30, and 39-40 are withdrawn.
Claims 22-24, 27-28, and 31-38 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7/30/2021 is acknowledged.
Claims 25-26, 29-30, and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 22-23, 27, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, and 16 of U.S. Patent No. 10,255,601. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 22 and 32 of the present application are generic to independent claims 1 and 9 of Patent No. 10,255,601. Independent claims 1 and 9 of Patent No. 10,255,601 include all the limitations of independent claims 22 and 32 of the present application. Further, dependent claims 23, 27, 31 and 33 of the present application recite the same subject matter as dependent claims 2, 3, 16, and 10 of Patent No. 10,255,601, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-24, 27-28, and 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 22-24, 27-28, and 31 are directed to a method and claims 32-38 are directed to a directory server comprising a processor. Therefore, these claims fall within the four statutory categories of invention. 
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for authenticating an account, obtaining a temporary account number, and providing the temporary account number for use in completing a payment transaction, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a directory server computer comprising a processor and a computer readable medium, an access device, a portable consumer device, an issuer computer, and a payment processing server computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating an account at an issuer and obtaining a temporary account number for completing a transaction. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “receiving . . . a first identifier associated with the account and a cryptogram generated . . ., wherein the cryptogram was generated . . . with respect to a transaction,” “identifying . . . an issuer . . . associated with the account,” “forwarding . . . the first identifier and the cryptogram to the issuer . . . for validation,” “receiving . . . a temporary primary account number (TPAN) associated with a validated form of the first identifier,” and “providing . . . the TPAN . . ., wherein the TPAN is caused to be used . . .  to complete the transaction with the issuer . . . via a 
           Dependent claims 23, 27, and 31 describe characteristics of the first identifier, dependent claim 33 describes the data stored in the database, dependent claim 37 describes characteristics of the issuer computer. However, these claims do not require any steps or functions to be performed beyond the abstract idea. Dependent claims 24, 28, 34-36, and 38 further describe acts involved in carrying out the abstract idea of authenticating an account at an issuer and obtaining a temporary account number for completing a transaction, such as using the PAN to identify the issuer computer (claim 24), the manner in which the first identifier and cryptogram are obtained (claim 28), retrieving a personal identification number from the consumer prior to generating a new cryptogram (claim 34), allowing the customer to input a password in a window and forwarding it to the issuer for validation (claim 35), timing out the session if the password is incorrect (claim 36), and validating the TPAN (claim 38). The dependent claims do not include additional elements that integrate the abstract idea into a practical 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 27-28, and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 22 recites “wherein the cryptogram was generated by the portable consumer device with respect to a transaction,” and claim 32 recites “generated by a portable consumer device.” These limitations describe an act performed by the portable consumer device. However, claim 22 is directed to a method performed by a directory server, and claim 32 is directed to a directory server. These limitations describing an act performed by the portable consumer device render the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the directory server and the operations it performs, or whether the metes and bounds of claims also include the act performed by the portable consumer device. 

Claim 22 recites “the TPAN is caused to be used by the access device to complete the transaction with the issuer computer via a payment processing server computer,” and claim 32 recites a similar limitation. This limitation describes how the access device uses the TPAN. However, claim 22 is directed to a method performed by a directory server, and claim 32 is directed to a directory server. This limitation describing an act performed by the access device using the TPAN renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the directory server and the operations it performs, or whether the metes and bounds of claims also include the act performed by the access device.
Claims 23-24, 27-28, and 32-38 are also rejected as each depends on either claim 22 or 32.
Claims 22 and 32 recite “wherein the transaction is authorized when the TPAN is validated by the issuer computer.” This describes an act performed by the issuer computer. However, claim 22 is directed to a method performed by a directory server, and claim 32 is directed to a directory server. This limitation describing an act performed by the issuer computer renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the directory server and the operations it performs, or whether the metes and bounds of claims also include the act performed by the issuer computer. 

Claim 28 recites “wherein the first identifier and the cryptogram are obtained by the access device from the portable consumer device via a reader device coupled to the access device.” This describes a function performed by the access device. However, claim 28 is directed to a method performed by a directory server. This limitation describing an act performed by the access device renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the directory server and the operations it performs, or whether the metes and bounds of claim also include the act performed by the access device.
Claim 34 recites “wherein the portable consumer device is configured to receive a personal identification number from a consumer prior to generating a new cryptogram for each transaction conducted using the portable consumer device.” This describes a function performed by the portable consumer device. However, claim 34 is directed to a directory server. This limitation describing an act performed by the portable consumer device render the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the directory server and the operations it performs, or whether the metes and bounds of claim also include the act performed by the portable consumer device. 
Claim 35 recites “the access device displays a pop-up window generated by the issuer computer, allowing a consumer to input a password, after forwarding, by the directory server computer, the first identifier and the cryptogram to the issuer computer for validation.” This describes a function performed by the access device. However, 
Claim 38 recites “wherein the temporary TPAN is validated upon determining that the TPAN forwarded by the access device-matches the TPAN previously generated by the issuer computer.” Claim 38 is directed to a directory server, but recites details regarding the manner in which the TPAN is validated. Claim 32, on which claim 38 depends, recites “the transaction is authorized when the TPAN is validated by the issuer computer.” It is unclear whether the “determining” is claim 38 is performed by the directory server or the issuer computer. Further, if the “determining” is performed by the issuer computer, the limitation renders the claim indefinite because it is unclear whether the metes and bounds defined by the claim language are limited to the directory server and the operations it performs, or whether the metes and bounds of claims also include the act performed by the issuer computer. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685